EXHIBIT 10.20


QUMU CORPORATION
PERFORMANCE STOCK UNIT AWARD AGREEMENT

Participant: __________________________
Grant: ________ Performance Stock Units
 
Grant Date: _________________, 2018





THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of the
Grant Date set forth above, by and between Qumu Corporation, a Minnesota
corporation (the “Company”), and the Participant named above (“Participant”)
setting forth the terms and conditions of an award of Performance Stock Units
granted to Participant pursuant to the Qumu Corporation Second Amended and
Restated 2007 Stock Incentive Plan, as amended and as may be further amended
from time to time (the “Plan”).
1.Grant. Effective on the Grant Date, Participant has been granted the number of
Performance Stock Units indicated above, which entitles Participant to receive
up to the same number of shares of common stock of the Company (the “Shares”) in
accordance with the provisions of this Agreement and the provisions of the Plan.
Capitalized terms used herein and not defined shall have the meaning given such
terms in the Plan.
2.    Performance Vesting; Forfeiture.
a.
As used in this Agreement, the following terms shall have the respective
meanings:

i.
“Determination Date” means the date of determination and certification by the
Committee of achievement of the Percentage Achievement of the Performance Goals
for Performance Period 1 or Performance Period 2.

ii.
“Percentage Achievement” means the respective percentage achievement (which
shall not be more than 100%) of the Performance Goals for Performance Period 1
and Performance Period 2, as determined by the Committee.

iii.
“Performance Goals” mean those performance goals set forth on Exhibit A.

iv.
“Performance Period 1” shall mean the period from January 1, 2018 to and
including December 31, 2018.

v.
“Performance Period 2” shall mean the period from January 1, 2019 to and
including December 31, 2019.

b.
For Performance Period 1, two-thirds (2/3) of the Performance Stock Units will
vest and no longer be subject to the restrictions of and risk of forfeiture
under this Agreement on the Determination Date as to such number of Performance
Stock Units multiplied by the Percentage Achievement, rounded down to the
nearest whole Share.



1

--------------------------------------------------------------------------------




c.
For Performance Period 2, one-third (1/3) of the Performance Stock Units will
vest and no longer be subject to the restrictions of and risk of forfeiture
under this Agreement on the Determination Date as to such number of Performance
Stock Units multiplied by the Percentage Achievement, rounded down to the
nearest whole Share.

d.
If Participant’s employment with the Company and/or a subsidiary of the Company
terminates for any reason, including, but not limited to death, Disability or
Retirement, all Performance Stock Units at that time not vested shall be
forfeited to the Company without payment of any consideration therefor as of the
date of such termination unless the Committee determines that all or any part of
the Performance Stock Units shall vest as of the date of such termination.

e.
Notwithstanding any other provision of this Agreement, if there is a Change in
Control of the Company, the Performance Stock Units will fully (100%) vest and
no longer be subject to the restrictions of, and risk of forfeiture under, this
Agreement.

3.    Maturity and Issuance of Shares; Restricted Shares. The “Maturity Date”
for a particular Performance Stock Unit shall be the earliest date on which the
Performance Stock Units vest and all restrictions described in Section 2 on such
Performance Stock Units lapse. Upon the Maturity Date for a particular
Performance Stock Unit, the Company shall, within 90 days of such date (30 days
in the event of a Change in Control) issue and deliver to Participant one Share
in settlement of that Performance Stock Unit and such Shares so earned and
issued shall be subject to the Restrictions during the Restricted Period (as
described herein) and upon issuance shall be referred to herein as the
“Restricted Shares”; provided that notwithstanding the later delivery to
Participant of Restricted Shares, Participant shall be deemed to be the record
owner of such Restricted Shares on the Maturity Date. Certificates evidencing
Restricted Shares shall be deposited with the Company to be held in escrow until
such Shares are released to Participant or forfeited in accordance with this
Agreement. If any Restricted Shares are forfeited, the Company shall direct the
transfer agent of the Shares to make the appropriate entries in its records
showing the cancellation of the certificate or certificates for such Restricted
Shares and the Shares represented thereby shall have the status as authorized
but unissued Shares.
4.    Restricted Shares. During the period from the Maturity Date and prior to
the lapse of the restrictions as set forth in Sections 5(b) and 6 (the
“Restricted Period”) and subject to earlier termination of the Restricted Period
or forfeiture of the Restricted Shares, the Restricted Shares, and all rights
with respect to the Restricted Shares, may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered or disposed of and
shall be subject to the risk of forfeiture contained in Section 5 of this
Agreement (such limitations on transferability and risk of forfeiture being
herein referred to as “Restrictions”), but Participant shall have all other
rights of a Company shareholder with respect to the Restricted Shares,
including, but not limited to, the right to vote and receive dividends on the
Restricted Shares.


2

--------------------------------------------------------------------------------




5.    Forfeiture of Restricted Shares.
(a)    Termination of Employment. If Participant’s employment with the Company
and/or a subsidiary of the Company terminates for any reason, including, but not
limited to death, Disability or Retirement, all Shares that at that time are
Restricted Shares shall be forfeited to the Company without payment of any
consideration therefor as of the date of such termination unless the Committee
determines that the Restrictions shall lapse on all or any part of the
Restricted Shares as of the date of such termination.


(b)    Change in Control. Notwithstanding any other provision of this Agreement,
if there is a Change in Control of the Company during the Restricted Period, the
Restricted Shares will fully (100%) vest and the Restrictions shall lapse on the
Restricted Shares to the extent such Restrictions have not already lapsed
pursuant to Section 6 such that the Restricted Shares will no longer be subject
to the restrictions of, and risk of forfeiture under, this Agreement.
6.    Lapse of Restrictions. Except as provided in Section 5, the Restrictions
on any Restricted Shares granted under this Agreement shall lapse as to such
Restricted Shares on the 364th day from the Maturity Date relating to such
Restricted Shares. Upon lapse of the Restrictions in accordance with this
Section, the Company shall, as soon as practicable thereafter, deliver to
Participant a certificate for the Shares with respect to which such Restrictions
have lapsed or direct the transfer agent for the Shares to credit Participant’s
book entry account with such number of Shares.
7.    No Rights As Shareholder in Performance Stock Units. Until Restricted
Shares are issued in settlement of the Performance Stock Units on the Maturity
Date, Participant will not be deemed for any purpose to be, or have rights as, a
Company shareholder or receive dividends with respect to Shares issuable with
respect to the Performance Stock Units, except as provided below. Participant is
not entitled to vote any Shares by virtue of the award of Performance Stock
Units until the Restricted Shares are issued in settlement of the Performance
Stock Units.
8.    Dividend Equivalents. During the period from the Grant Date to the
Maturity Date, the Company shall accumulate a cash amount equal to dividends in
cash or property paid from time to time on issued and outstanding Shares in an
amount that is equivalent to the dividends which Participant would have received
had Participant been the owner of the number of Shares equal to the number of
Performance Stock Units granted hereunder. The cash shall accumulate as a book
entry on the books of the Company and shall accrue interest until the Maturity
Date computed using the one-year Treasury Bill rate as of January 1 of the
calendar year for which interest is credited. A cash amount plus interest
(collectively, “Dividends”) shall be paid to Participant on the Maturity Date in
respect of the number of Performance Stock Units vested on the Maturity Date.
The payment of Dividends and interest hereunder shall be treated as additional
compensation to Participant.
9.    No Transferability. Neither the Performance Stock Units, nor the
Restricted Shares nor any interest or right therein or part thereof shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.


3

--------------------------------------------------------------------------------




10.    Administration and Compliance with Section 409A of the Code. This
Agreement is intended to comply with Section 409A of the Code or be exempt from
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. Any provision of this Agreement that would fail to satisfy
Section 409A of the Code shall be amended to comply with Section 409A of the
Code on a timely basis, which may be made on a retroactive basis, in accordance
with regulations and other guidance issued under Section 409A of the Code. This
Agreement may be terminated by mutual agreement between Participant and the
Company prior to the date all amounts have been distributed to Participant only
if the termination complies with Section 409A of the Code.
11.    Successors and Heirs. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. In the event of
Participant’s death, any Shares to which Participant may become entitled
pursuant to this Agreement or the Plan will be delivered to his or her heirs or
personal representative in accordance with the terms of the Plan.
12.    Governing Law. This Agreement and any matter relating to the Performance
Stock Units will be construed, administered and governed in all respects under
and by the applicable laws of the State of Minnesota, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement, the Plan, the award of Performance Stock
Units, the issuance of Restricted Shares or the Shares to the substantive law of
another jurisdiction.
13.    Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require Participant to remit to the Company, as a condition
precedent for the delivery by the Company of the Shares in settlement of the
Performance Stock Units or upon lapse of Restrictions on the Restricted Shares,
an amount sufficient to satisfy federal, state and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the grant, vesting or settlement of the
Performance Stock Units or the grant, vesting or lapse of Restrictions on the
Restricted Shares. Such tax withholding amount may be satisfied by Participant
if a U.S. employee in cash or in Shares, either by delivery of Shares already
owned by Participant or by authorizing the Company to retain the number of
Shares from the Restricted Shares or the Shares issuable to Participant as the
Company determines to be sufficient to satisfy such tax withholding obligation.
Notwithstanding the foregoing, in no event shall payment of withholding taxes be
made by retention of Shares by the Company unless the Company retains only
Shares with a Fair Market Value equal to the minimum amount of taxes required to
be withheld. The Company may also deduct from any award under the Plan payment
of any other amounts due by Participant to the Company.
14.    Plan Controls. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan.
In accordance with the Plan, all decisions of the Committee shall be final and
binding upon Participant and the Company.


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Participant have each executed and delivered
this Agreement as of the Grant Date.
QUMU CORPORATION    
 
 
By:
 
 
 
Its:
 

PARTICIPANT:
 
[NAME OF PARTICIPANT]





5

--------------------------------------------------------------------------------




EXHIBIT A




Performance Goals




The Company’s revenue and renewal retention percentage for Performance Period 1
and the Company’s free cash flow from operations for Performance Period 2 shall
equal or exceed the following respective thresholds:


Performance Goals
Performance Period 1
Performance Period 2
Revenue
 
 
Renewal Retention Percentage
 
 
Free Cash Flow From Operations
 
 



The Performance Goals shall be weighted equally within Performance Period 1.
Revenue shall be determined in accordance with U.S. generally accepted
accounting principles consistently applied. Renewal retention percentage and
free cash flow from operations shall be determined by the Committee. In each
case, such determinations are subject to such adjustments as the Committee shall
determine in its sole discretion.




6